Citation Nr: 1737903	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  07-24 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased rating for acne keloidalis with bumps and head scar, rated 60 percent disabling prior to September 21, 2011, and 30 percent disabling since that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel
INTRODUCTION

The Veteran served on active duty from June 1972 to August 1974 and from September 1974 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In that decision, the RO denied service connection for "growth bumps."

The Veteran testified at a September 2009 Board hearing.  A transcript of the hearing has been associated with his file.

In December 2009, the Board remanded the issue of entitlement to service connection for "growth bumps" on the back of the head for further development.

In April 2016, the RO granted an increased (60 percent) rating for acne keloidalis with bumps and head scar, from July 21, 2004, through September 20, 2011.  A 30 percent rating was resumed, from September 21, 2011.

In May 2017, the RO granted a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, from October 4, 2016.

The Board notes that at the time of the September 2009 hearing and in the December 2009 remand, the skin issue on appeal was characterized solely as entitlement to service connection for "growth bumps" on the back of the head.  At that time, the Veteran was already service-connected for acne keloidalis.  In its December 2009 remand, the Board instructed the agency of original jurisdiction (AOJ) to obtain a medical opinion as to whether the claimed "growth bumps" were part and parcel of the already service-connected acne keloidalis or whether they were a separate skin disability.  A VA physician subsequently opined that the claimed "growth bumps" were part and parcel of the already service-connected acne keloidosis.  As a result of this opinion, the RO explained in the April 2016 rating decision that it was evident that the Veteran had "continuously pursued a higher evaluation for a skin condition."  Therefore, the RO determined that "the issue on appeal is more appropriately [framed] as an increased evaluation for the service-connected skin condition" and the prior issue of entitlement to service connection for "growth bumps" was re-characterized as the "evaluation of acne keloidalis" and this increased rating issue was re-certified to the Board.  As noted in a December 2016 remand, the Board has re-characterized the prior skin issue as encompassing the separate issues of entitlement to service connection for "growth bumps" on the back of the head and entitlement to an increased rating for acne keloidalis with bumps and head scar in light of the VA physician's opinion and the actions taken by the AOJ.

The Board also points out that it had previously stayed action on the claim for an increased rating for acne keloidalis with bumps and head scar pending a resolution of VA's appeal of a decision by the United States Court of Appeals for Veterans Claims (Court) in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).  The stay has since been lifted, and the Veteran's increased rating claim is now ready for appellate review.

As a final preliminary matter, the Veteran had also perfected an appeal with regard to claims of service connection for a low back disability, a psychiatric disability, and tinnitus and the Board remanded these issues in December 2009 for further development.  In September 2010 and April 2016, the RO granted service connection for degenerative disc disease of the lumbosacral spine with intermittent radicular symptoms, posttraumatic stress disorder (PTSD), and tinnitus, and thereby resolved the appeal as to those issues.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

As explained above, the skin claim on appeal encompasses the separate issues of entitlement to service connection for "growth bumps" on the back of the head and entitlement to an increased rating for acne keloidalis with bumps and head scar.  The Board remanded the issue of entitlement to service connection for "growth bumps" on the back of the head in December 2016 for further development.  In its remand, the Board instructed the AOJ to ask the Veteran to identify any additional pertinent treatment providers (to include the dermatologist referenced in the report of a March 2016 VA skin examination) and outstanding records of treatment for a skin disease and to complete authorizations for VA to obtain all records of his treatment for a skin disease from Dr. Rullan/Dermatology Institute dated since March 2015 and from any other sufficiently identified private treatment provider from whom records have not already been obtained and to obtain outstanding VA treatment records.  After conducting any additional indicated development, the AOJ was to readjudicate the issue of entitlement to service connection for "growth bumps" on the back of the head.  The development requested in the December 2016 remand has not yet been completed and the AOJ has not yet readjudicated the Veteran's service connection claim.

The Board points out that any decision with respect to the claim of service connection for "growth bumps" on the back of the head may affect the claim for an increased rating for the service-connected skin disability.  Hence, the service connection claim is inextricably intertwined with the increased rating claim on appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  

As additional evidence pertinent to the claim for an increased rating for the service-connected skin disability may be obtained pursuant to the December 2016 remand and as the claims for service connection for "growth bumps" on the back of the head and for an increased rating for the service-connected skin disability should be considered together, it follows that any Board action on the increased rating claim, at this juncture, would be premature.  Hence, a remand of the increased rating claim is warranted at this time.  The AOJ should not readjudicate the Veteran's increased rating claim until the development requested in the December 2016 remand has been completed and the claim for service connection for "growth bumps" on the back of the head has been readjudicated.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016). The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

Disability records obtained from the Social Security Administration (SSA) include a June 2010 "Disability Report-Field Office" form (Form SSA-3367), which reveals that the Veteran had previously filed for and been denied SSA disability and/or Supplemental Security Income (SSI) benefits in August 2004 and May 2006 for unspecified disabilities.  The folders associated with these prior claims were reportedly still in existence, but their contents do not appear to have been included with the records that were submitted to VA.  Where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's prior determinations have not yet been associated with the file and may be relevant.

Lastly, following an April 2016 supplemental statement of the case, the reports of VA skin and scars examinations dated in November 2016 were associated with the Veteran's file.  As pertinent evidence was received subsequent to the April 2016 supplemental statement of the case, as this evidence was not considered by the AOJ and the Veteran did not waive AOJ consideration of the evidence, and as the Veteran's substantive appeal was received prior to February 2, 2013, the Board is required to remand the matter on appeal for issuance of the necessary supplemental statement of the case.  See 38 C.F.R. § 20.1304 (2016) (providing that in certain circumstances, the Board cannot consider evidence in the first instance unless the appellant waives initial consideration by the AOJ).

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of that agency's August 2004 and May 2006 decisions concerning the Veteran's claims for disability and/or SSI benefits, including any medical records relied upon to make the decisions (see the prior filing information referenced in the June 2010 "Disability Report-Field Office" form (Form SSA-3367) which is included among the already obtained SSA disability records).

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  After conducting any additional indicated development (to include completing the development requested in the December 2016 remand) and readjudicating the claim of service connection for "growth bumps" on the back of the head, readjudicate the issue of entitlement to an increased rating for acne keloidalis with bumps and head scar.  If the full benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case that considers the reports of the November 2016 VA skin and scar examinations and any other additional relevant evidence received since the April 2016 supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




